Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application # 16/415,706 filed on May 17, 2019. Claims 1-6, 8-15, and 17-24 are pending and are directed toward DETECTION OF COMPROMISE THROUGH AUTOMATED POWER ANALYSIS.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George S. Blasiak (R# 37283) and Saleh, Najjar (SPE AUG 2492) on 12/10/2021 (see attached interview summary).
The application has been amended as follows:
1. A computer-implemented method for determining a power consumption pattern for at least one application being executed on a data processing device, the method comprising:
measuring a direct current (DC) current flowing into the data processing device using a current sensor, thereby creating a stream of time-stamped current value samples;

determining a product of the streams of measured time-stamped samples at identical times and converting the product into a real data stream and an imaginary data stream, using imaginary/real (I/Q) digital signal processing;
combining the real data stream and the imaginary data stream into a complex data stream;
applying a signal processing demodulation step to the complex data stream, thereby generating a demodulated data stream;
applying an infinite impulse response signal filter to the demodulated data stream, wherein the infinite impulse response signal filter improves a signal to noise ratio of the demodulated data stream while reducing introduced phase lag in order to improve signature amplitudes;
extracting from the demodulated data stream at least one stream-based parameter signature, wherein the at least one stream-based parameter signature represents the power consumption pattern of the at least one corresponding application being executed on the data processing device, wherein the at least one stream- based parameter signature is at least one selected parameter component out of the group comprising a frequency signature, an amplitude signature, and a phase signature; and
determining, based on the at least one stream-based parameter signature, a compromised virtual host within a virtualized computing environment operating on the data processing device.
2. The method of claim 1, further comprising:

3. The method of claim 1, wherein the at least one stream-based parameter signature comprises at least two selected  parameter components out of the group comprising a frequency signature, an amplitude signature, and a phase signature.
4. The method of claim 3, wherein the at least one stream-based parameter signature also comprises at least one selected out of the group comprising a mode value, a mean value, a minimum value and a maximum value for each parameter component.
5. The method of claim 1, further comprising:
applying a plurality of channelizing filters to the complex data stream;
generating a plurality of filter output signals; and
performing signature edge detection to each of the filter output signals, thereby characterizing the filter output signals by enhancing time domain information relevant to a determination of the power consumption pattern of the data processing device.
6. The method of claim 5, wherein signature edge detection is performed using a Canny-Edge algorithm.
7. (Canceled)
8. The method of claim 1, further comprising:
detecting one or more signature edges in the at least one stream-based parameter signature; and

9. The method of claim 8, further comprising:
transmitting the aggregated related power signature data to the analysis engine for
monitoring.
10. A system for determining a power consumption pattern for at least one application being executed on a data processing device, the system comprising:
a current sensor configured to measure a direct current (DC) current flowing into the data processing device, thereby creating a stream of time-stamped current value samples;
a voltage sensor configured to measure a DC supply voltage provided to the data processing device, thereby creating a stream of time-stamped voltage value samples; and
a processor configured to perform a method comprising:
determining a product of the streams of measured time-stamped samples at identical times and converting the product into a real data stream and an imaginary data stream, using imaginary/real (I/Q) digital signal processing;
combining the real data stream and the imaginary data stream into a complex data stream;
applying a signal processing demodulation step to the complex data stream, thereby generating a demodulated data stream;

extracting from the demodulated data stream at least one stream-based parameter signature, wherein the at least one stream-based parameter signature represents the power consumption pattern of the at least one corresponding application being executed on the data processing device, wherein the at least one stream- based parameter signature is at least one selected parameter component out of the group comprising a frequency signature, an amplitude signature, and a phase signature; and
determining, based on the at least one stream-based parameter signature, a compromised virtual host within a virtualized computing environment operating on the data processing device.
11. The system of claim 10, wherein the method further comprises:
comparing the at least one stream-based parameter signature with known parameter signatures of known applications.
12. The system of claim 10, wherein the at least one stream-based parameter signature comprises at least two selected parameter components out of the group comprising a frequency signature, an amplitude signature, and a phase signature.
13. The system of claim 12, wherein the at least one stream-based parameter signature also comprises at least one selected out of the group comprising a mode value, a mean value, a minimum value and a maximum value for each parameter component.
14. The system of claim 10, wherein the method further comprises:

applying signature edge detectors to each of the filter output signals to characterize the filter output signals by enhancing time domain information relevant to a determination of the power consumption pattern of the data processing device.
15. The system of claim 14, wherein each of the plurality of channelizing filters is a Canny-Edge filter for a signature edge detection.
16. (Cancelled)
17. The system of claim 10, wherein the method further comprises:
detecting signature edges in the at least one stream-based parameter signature; and
aggregating related power signature data into a data format suitable for an analysis engine.
18. The system of claim 17, wherein the method further comprises:
transmitting the aggregated related data power signature data so that they are receivable by the analysis engine for monitoring.
19. A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor of a data processing device to cause the processor to perform a method comprising:
measuring a direct current (DC) current flowing into the data processing device using a current sensor, thereby creating a stream of time-stamped current value samples;

determining a product of the streams of measured time-stamped samples at identical times and converting the product into a real data stream and an imaginary data stream, using imaginary/real (I/Q) digital signal processing;
combining the real data stream and the imaginary data stream into a complex data stream;
applying a signal processing demodulation step to the complex data stream, thereby generating a demodulated data stream;
applying an infinite impulse response signal filter to the demodulated data stream, wherein the infinite impulse response signal filter improves a signal to noise ratio of the demodulated data stream while reducing introduced phase lag in order to improve signature amplitudes;
extracting from the demodulated data stream at least one stream-based parameter signature, wherein the at least one stream-based parameter signature represents the power consumption pattern of the at least one corresponding application being executed on the data processing device, wherein the at least one stream-based parameter signature is at least one selected parameter component out of the group comprising a frequency signature, an amplitude signature, and a phase signature; and
determining, based on the at least one stream-based parameter signature, a compromised virtual host within a virtualized computing environment operating on the data processing device.
20. The computer program product of claim 19, further comprising:

21.  The computer program product of claim 19, wherein the at least one stream-based parameter comprises at least two selected parameter components out of the group comprising a frequency signature, an amplitude signature, and a phase signature.
22.  The computer program product of claim 19, wherein the at least one stream-based parameter signature comprises a frequency signature, an amplitude signature, and a phase signature.
23.  The method of claim 1, wherein the at least one stream-based parameter signature comprises a frequency signature, an amplitude signature, and a phase signature.
24.  The system of claim 10, wherein the at least one stream-based parameter signature comprises a frequency signature, an amplitude signature, and a phase signature.

Allowable Subject Matter
Claims 1-6, 8-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 3, 6, 12 and 15 were indicated as allowable. Other deficiencies are resolved by Examiner amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLEG KORSAK/
Primary Examiner, Art Unit 2492